Case 1:14-cv-06003-GBD Document 23 Filed 07/20/20 Page 1 of 2

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York
By: PETER ARONOFF
CHARLES S. JACOB
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2697
Fax: (212) 637-2686/2725
peter.aronoff@usdoj.gov
charles.jacob@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FEDERAL DEPOSIT INSURANCE
CORPORATION as Receiver for Broadway Bank
ex rel. LEE MONCHO,

Plaintiff,

V.

MB FINANCIAL BANK, N.A.,,

Defendant.

 

 

14 Civ. 6003 (GBD)

UNDER SEAL

THE GOVERNMENT’S NOTICE OF DECISION TO DECLINE INTERVENTION

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States of

America (the “Government” or the “United States”), by its undersigned attorneys, hereby

respectfully notifies the Court of its decision not to intervene in the above-referenced qui tam

action,

Although the United States declines to intervene in this action, the United States

respectfully refers the Court to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain its

action in the name of the United States, provided, however, that the complaint “may be
Case 1:14-cv-06003-GBD Document 23 Filed 07/20/20 Page 2 of 2

dismissed only if the court and the Attorney General give written consent to the dismissal and
their reasons for consenting.” Jd.

The United States further requests that, should the relator or the defendant propose that
the complaint or any of its allegations be dismissed, settled, or otherwise discontinued, the
parties must solicit the written consent of the United States before applying for Court approval.

Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all
pleadings and briefs filed in this matter be served upon the United States. The United States also
requests that orders issued by the Court be sent to counsel for the United States by the relator.
The United States reserves its right to order the transcript of any depositions taken with respect
to the allegations in the relator’s complaint. The United States also reserves its right to intervene
with respect to the allegations in the relator’s complaint, for good cause, at a later date.

The United States requests further that it be served with any notices of appeal.

A proposed order accompanies this notice.

Dated: June 16, 2020
New York, New York

Respectfully submitted,
GEOFFREY 8. BERMAN
United States Attorney

By: /s/ Peter Aronoff
PETER ARONOFF
CHARLES 8. JACOB
Assistant United States Attorneys
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2697/2725
Fax: (212) 637-2686
peter.aronoff@usdoj.gov
charles.jacob@usdoj.gov
